Peters, C. J., with whom Callahan, J.,
joins, concurring. I concur in the judgment that, in the circumstances of this case, summary process would result in so unwarranted a forfeiture that the trial court should not have granted possession to the landlord. Neither the briefs nor the record, however, furnish a basis for the majority opinion’s sweeping changes in the law of summary process.
My concerns arise out of the significant difference in the configuration of this case at trial and in the majority opinion in this court. At trial, the tenant resisted summary process by alleging three special defenses and a two count counterclaim.
The trial court considered and rejected each of the tenant’s special defenses on their merits, and thus concluded that the landlord had not failed to fulfill her maintenance obligation, was not estopped from declaring a forfeiture, and had not been paid in full at the time of bringing her action. The majority opinion accepts the propriety of these rulings.
The trial court also rejected the tenant’s two part counterclaim, one part of which reiterated a claim that the landlord had defaulted in her maintenance obligations, and the other of which sought relief under the Connecticut Unfair Trade Practices Act (CUTPA). General Statutes 42-100 et seq. The court’s ruling on the counterclaim was addressed solely to the form of relief being sought. The court mistakenly dismissed the counterclaim out-of-hand, as improperly seeking mone*71tary damages, when in fact the prayer for relief had sought not only damages but also specific performance and “denial of the summary process action on equitable grounds.”
It bears mention, however, that the two counts of the counterclaim have not been established on their merits. The first count merely reiterated, and sought equitable relief for, the same dispute about maintenance obligations that the trial court, in its memorandum of decision, had already rejected as a special defense. Inferentially, the trial court intended the same ruling on the counterclaim, which by its own terms, apart from the later prayer for relief, sought specific performance. It is entirely plausible that the court’s reference to monetary damages related solely to the second count, premised on CUTPA, whose merits, despite extensive appellate advocacy on behalf of the tenant, have not found favor in this court.1
In precise procedural terms, therefore, the question is whether a tenant, who has not established a substantive basis either for her special defenses or for her counterclaims, has distinctly alerted a trial court to wide-ranging equitable issues merely by appending an unstructured request for “denial of the summary process action on equitable grounds” to an unsustainable counterclaim. To my mind, an affirmative answer to this question is doubtful at best.
On this state of the record,2 am persuaded that this case does not furnish us the proper occasion for con*72sideration of the extent to which any and all equitable considerations now inform the availability of a statutory right to summary process. General Statutes §§ 47a-23 through 47a-42. The need to retain summary process as an “expeditious remedy to the landlord seeking possession”; Prevedini v. Mobil Oil Corporation, 164 Conn. 287, 292, 320 A.2d 797 (1973); must be balanced against the broad jurisdiction now conferred upon the judges of the Superior Court hearing cases in the housing division. See Southland Corporation v. Vernon, 1 Conn. App. 439, 449, 473 A.2d 318 (1984). In my view, we should pursue that balancing process, in the common law tradition, on a case-by-case basis, in order to identify the relevant factors that tip the scales one way or the other. It seems to me entirely plausible, for example, that an equitable defense to default on a lease that sought a far-reaching accounting of complex partnership or intercorporate relations would not lend itself to resolution by summary process.
The facts of this case, however, present a compelling case for equitable intervention on the ground of forfeiture. In light of the tenant’s substantial investment in the leasehold, it was plain error for the trial court to have rendered judgment awarding possession to this landlord for the tenant’s default of a mere $25.01. Since the tenant’s breach was not willful, but was premised on a good faith dispute, forfeiture of her interest would be wholly disproportionate to the gravity of her default. I therefore agree with parts IV, V and VI of the majority opinion.
Accordingly, I respectfully concur that the judgment of the trial court must be set aside and the case remanded to determine what arrearages the tenant presently owes the landlord.

 The tenant’s trial court motions for reargument and for articulation appear to reflect the same understanding, because the court was asked to focus its attention on the alleged availability of equitable relief under CUTPA. Nowhere in the motion for articulation did the tenant ask the trial court to explain whether and why it had refused to deny summary process on equitable grounds in relation to the first count of the counterclaim.


 The briefs filed in this court, although they cite Southland Corporation v. Vernon, 1 Conn. App. 439, 473 A.2d 318 (1984), do not contain any reasoned argument about the extent to which equitable issues can appropriately be resolved in the context of summary process actions.